Citation Nr: 1043964	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-19 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military during World 
War II, from October 1942 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2007 rating decision of a special claims processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted the 
Veteran's claim for service connection for bilateral 
(i.e., right and left ear) hearing loss, but denied his claim for 
tinnitus.  Since he resides in California, the RO in Oakland has 
jurisdiction over his claim, and that office certified his appeal 
to the Board.

In June 2010, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, to schedule 
the Veteran for a hearing at the RO in Oakland before a Veterans 
Law Judge of the Board (Travel Board hearing).  He since has had 
this hearing in October 2010.  The undersigned Veterans Law Judge 
presided.

Because of the Veteran's age, the Board has advanced this appeal 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 
U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is just as likely as not the Veteran's tinnitus, like his 
bilateral hearing loss, is attributable to his military service 
- and in particular to repeated exposure to excessively loud 
noise, i.e., acoustic trauma, in combat.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claim for 
service connection for tinnitus, in full, there is no need to 
discuss whether there has been compliance with these notice-and-
duty-to-assist provisions of the VCAA.  This is because even were 
the Board to assume, for the sake of argument, there has not 
been, this is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being 
granted, regardless.

II.  Entitlement to Service Connection for Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).



Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or a disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements.  See also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



The Board sees the RO rejected this claim essentially because the 
Veteran reportedly denied having tinnitus during the course of a 
VA examination in May 2007 and earlier during a VA hearing 
examination in December 2006.  So the RO concluded that, by his 
admission, he had failed to establish he has this claimed 
condition.  This is perhaps the most fundamental requirement for 
service connection, proof he has this alleged condition.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it, and that, 
without this minimum level of proof, there can be no valid 
claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  But see, too, McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim, and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

During his Travel Board hearing since held in October 2010, the 
Veteran continued to assert that he has tinnitus, explaining that 
he did not know what it was when asked about it during those VA 
examinations.  He also maintained that at least one of those 
examiners did not even bother asking him whether he had it or 
that, even if he did, the Veteran misunderstood the question - 
especially, again, since he did not even know what it was.

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking." Dorland's Illustrated Medical Dictionary 
1714 (28th ed. 1994).  So the Veteran, even as a layman, is 
competent to proclaim that he experiences tinnitus, especially 
since this condition - by its very nature, is inherently 
subjective and, therefore, capable of even his lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").

Certain other conditions, in comparison, are not readily amenable 
to lay diagnosis and comment on etiology.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom 
in a claim, instead, for rheumatic heart disease).

So recognizing the Veteran is competent to say he has tinnitus, 
and accepting as credible his hearing testimony under oath that 
he did not know what it was (what to call the ringing in his 
ears) when examined on the prior occasions mentioned, resolution 
of his claim ultimately turns on whether his tinnitus is 
attributable to his military service, in particular to excessive 
noise exposure (acoustic trauma) as he asserts.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or a disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that his tinnitus, like his 
already 
service-connected hearing loss, is from repeated exposure to 
excessively loud noise while a gunner during World War II.  And 
as the RO conceded when service connecting his hearing loss, his 
military personnel records document his service in World War II 
as an aviation ordinance man and air crew gunner.  So it has been 
conceded there is credible evidence he sustained this type of 
acoustic trauma claimed in service.  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) relaxing the evidentiary 
burden of proof for establishing the occurrence of a relevant 
injury in service, where, as here, it occurred in combat and is 
consistent with the circumstances, conditions, and hardships of 
the Veteran's service.



The report of the Veteran's May 2007 VA compensation examination 
attributes his current hearing-reduction-related symptoms to his 
exposure to high-intensity sounds while in the military - 
including gunfire and airplane engines.  This commenting examiner 
indicated he reviewed the Veteran's claims file for the pertinent 
medical and other history in coming to this conclusion.  And 
although this, alone, is not dispositive or determinative of the 
probative value of this opinion, it is nonetheless a pertinent 
factor for consideration if review of this history provides the 
examiner necessary information that would further enhance the 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
Moreover, the opinion is well-reasoned and based on an objective 
clinical evaluation of the Veteran and his specific 
circumstances.  Hence, the opinion has the proper factual 
foundation and predicate and, thus, is entitled to a lot of 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  So, like his 
hearing loss, the Veteran is entitled to service connection for 
tinnitus, especially resolving all reasonable doubt concerning 
this in his favor.  38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (indicating that an absolutely 
accurate determination of etiology is not a condition precedent 
to granting service connection, nor is definite or obvious 
etiology).


ORDER

Service connection for tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


